Citation Nr: 1423221	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  03-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to anemia with migraine headaches.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for gastritis.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for dry eye syndrome.

6.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hiatal hernia.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had a hearing regarding her peripheral neuropathy claim at the RO in February 2006 before a Veterans Law Judge who is no longer employed at the Board.  The Board informed the Veteran of this in a March 2008 letter, also indicating she consequently had a right to another hearing before the judge who would ultimately decide her appeal.  See 38 C.F.R. § 20.707 (2013).  However, in an April 2008 response, she indicated she did not want another hearing.  A copy of the transcript from her February 2006 Board hearing is contained in the claims file.

The Board notes that the Veteran originally had a clear and unmistakable error (CUE) claim with respect to whether service-connected anemia with migraine headaches should be separately rated.  In a December 2012 rating decision, both issues were separately rated as requested by the Veteran and this is full grant of these benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the January 2013 Substantive Appeal, the Veteran requested a Travel Board hearing as to the claims to reopen GERD, gastritis, and dry eye disability, and her service connection claim for IBS.  In a June 2013 appellate brief, her representative requested a hearing with respect to all issues listed on the cover page of this decision, including service connection for peripheral neuropathy of the bilateral upper extremities.  

In light of the above, the claim must be remanded either to schedule the Veteran for either a videoconference or Travel Board hearing or to obtain an adequate statement from the Veteran withdrawing her hearing request.

Accordingly, the case is REMANDED for the following action:

Send a letter to the Veteran asking her whether she wishes to appear before the Board (either via videoconference or Travel Board hearing).  If so, schedule her for the appropriate hearing.  If not, request that the Veteran submit a signed statement withdrawing the hearing request.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



